Case 2:20-cr-00142-GMN-EJY Document 77 Filed 07/21/21 Page 1 of 4

 

 

 

oo mw NA uN eke WY NY

Nw NH YB HH WB YB YB WB NY & BR Be Be ew we Le
eo YN A nN PB BDH F&F SOD MOH AAR GD HAS

 

 

 

 

 

 

 

 

 

——Fiilep RECEIVED
——~ ENTERED —— SERVED ON
COUNSEL/PARTIES OF RECORD
JUL 21 2021
CLERK US DISTRICT CO
DISTRICT OF NEVAaT
BY: “La__) DEPUTY
7

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-142-GMN-EJY
Plaintiff, Amended Preliminary Order of Forfeiture
Vv.
DURRELL MELCHOR,

Defendant.

 

This Court finds Durrell Melchor pled guilty to Counts One through Four of a Five-
Count Criminal Indictment charging him in Count One with dealing in firearms without a
license in violation of 18 U.S.C. § 922(a)(1)(A); in Counts Two and Three with felon in
possession of a firearm in violation of 18 U.8.C. § 922(g)(1); and in Count Four with
conspiracy to distribute a controlled substance ia violation of 21 U.S.C. §§ 841(a)(1) and
846. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 65; Plea Agreement, ECF
No. 66.

This Court finds Durrell Melchor agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegations of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF No. 65; Plea Agreement, ECF No. 66.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegations of the Criminal Indictment and Counts One
through Three, to which Durrell Melchor pled guilty.

The following property is (1) any firearm or ammunition involved in or used in any

willful violation of 18 U.S.C. § 922(a)(1)(A) or (2) any firearm or ammunition involved in or|

 

 
Case 2:20-cr-00142-GMN-EJY Document 77 Filed 07/21/21 Page 2 of 4

 

 

oo mwnN Ban fF WO NY

No NY NY NY NH NHN BW NB Hw
aot Dn NU FF YW YH KF OD ODO eH NH DH PB wD BH FB GS

 

 

used in any knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant
to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c):
1. a Ruger model LC9s 9mm semi-automatic pistol bearing serial number 329-
83943;
2. a Ruger model LCI 9mm semi-automatic pistol bearing serial number 325-80311;
3. aKeltec model P32 .32 Auto caliber semi-automatic pistol bearing serial number
31243; and

4, any and all compatible ammunition
(all of which constitutes property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the posseszins: of the United States of America.

NOW THEREFORE, IT IS HERESY (s3 ERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Durrell Melchor in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
Z

 

 
Case 2:20-cr-00142-GMN-EJY Document 77 Filed 07/21/21 Page 3 of 4

 

 

 

—

0 mn BD Un FF WY WN

NO NYO NO NH NO NH NH NO HNO wm me kt
oN WO ON Oe eelUwNDlOlUMrPeElUOCOlUlUlUCUCCOUCUlUNUWUNSN ODNClCUMOOCUBRUWwDOGOFe OO

 

 

the government may instead serve every person reasonably identified as a potential claimant
in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

IT Is FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition fora
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www forfeiture. gov.

IT IS FURTHER ORDERED, ADWREKGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

///

///

 
Case 2:20-cr-00142-GMN-EJY Document 77 Filed 07/21/21 Page 4 of 4

 

 

 

 

o oN Bau Fe WwW NY

Nw NM YN NY HNN DY Hw we Be oe ee
eoNU A aA PB Bw N HF FO eH XD AaB BDH ZS

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED Lh y 2/ , 2021.

 

GLO . NAVARRO
UNI STATES DISTRICT JUDGE

 
